TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                              ON MOTION FOR REHEARING


                                     NO. 03-13-00579-CV



                                     In re Elena Hutchins


                    ORIGINAL PROCEEDING FROM COMAL COUNTY



                           M E M O R AN D U M O P I N I O N


              Relator’s motion for rehearing and amended petition for writ of mandamus are

denied. See Tex. R. App. P. 52.8(a), 52.9.



                                             __________________________________________

                                             Jeff Rose, Justice

Before Justices Pemberton, Rose, and Goodwin

Filed: December 5, 2013